DETAILED ACTION
1.          Claims 1-22 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 6/25/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. Examiner notes line item 3 under “Non Patent Literature Documents” of this IDS has not been considered due to lack of publication date.

Specification
4.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
5.      The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.          This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: execution block in claims 13, 15, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.          Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 1 recites “selectively modifying at least one of the first header and the second header based on a comparison of the first ML information and the second ML information”. It is unclear how the comparison effects the modification of either the first and second headers, based on the information from both ML headers comprising only probabilities of state transition functions.
     b) Claim 3 recites “a more evolved” and “the more evolved”. It is unclear as to what the term “more” is related: quantitative or qualitative.
     c) Claim 4 recites “selecting the first packet from packets in the at least one queue based on a position of the first packet relative to at least one head-of-line (HOL) of the at least one queue”. It is unclear to what “HOL” is referring: a HOL packet, or a HOL of the queue. Examiner notes each subsequent recitation of “HOL” does not satisfy the deficiencies of base reference and must be evaluated.

     e) Claim 6 recites “the threshold” and is therefore unclear given its dependency upon claim 5 and claim 5’s rejection above. It is unclear to what or from the first and second headers are “exchanged”.
     f) Claim 8 recites “a more evolved”. It is unclear as to what the term “more” is related: quantitative or qualitative.
     h) Claim 9 recites “evolving the third value learning matrix based on feedback received”. It is unclear from what feedback is received.
     i) Claim 11 recites “configuring a network slice to support a service chain”. It is unclear how either a network slice or a service chain is related to the action being performed at the reconfigured network device, nor is it clear at what device the service chain is implemented.
     j) Claim 11 recites “allocating flows at a hybrid access gateway”. It is unclear to what the term “flows” is referring.
     k) Claim 11 recites “selectively providing a class of service based on the third value learning matrix”. It is unclear as to what a class of service is selectively provided.
     l) Claim 11 recites “allocating available acceleration devices based on the third value learning matrix”. It is unclear what an “acceleration device” is.
     m) Claim 11 recites “managing a number of treated traffic flows based on the third value learning matrix”. It is unclear what “treated” traffic is.
     n) Claims 2-11, dependent upon claim 1, do not satisfy the deficiencies of the rejected base claim and are therefore rejected.

     p) Claim 13 recites “a more evolved” and “the more evolved”. It is unclear as to what the term “more” is related: quantitative or qualitative.
     q) Claim 14 recites “an interconnection matrix that physically connects the first packet and the second packet”. This limitation is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the physical elements necessary in a matrix to physically couple two packets.
     r) Claim 15 recites “select the first packet from packets in a first queue based on a position of the first packet relative to a first head-of-line (HOL) of the first queue”. It is unclear to what “HOL” is referring: a HOL packet, or a HOL of the queue. Examiner notes each subsequent recitation of “HOL” does not satisfy the deficiencies of base reference and must be evaluated.
     s) Claim 16 recites “a threshold” and “the threshold”. It is unclear if both thresholds are the same for a first service time remaining and a second service time remaining.
     t) Claim 17 recites “the threshold” and is therefore unclear given its dependency upon claim 16 and claim 16’s rejection above. It is unclear to what or from the first and second headers are “exchanged”. 

     v) Claim 21 recites “evolve the third value learning matrix based on feedback received”. It is unclear from what feedback is received.
     w) Claims 13-21, dependent upon claim 12, do not satisfy the deficiencies of the rejected base claim and are therefore also rejected.
     x) Claim 22 recites “selectively modifying at least one of the first header and the second header based on a comparison of the first ML information and the second ML information”. It is unclear how the comparison effects the modification of either the first and second headers, based on the information from both ML headers comprising only probabilities of state transition functions.

 Conclusion
9.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

10.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2021/0328930 A1 to Nikolaidis et al. at [0005], [0030], [0039], [0043], [0045], [0052];
US PGPub 2021/0320880 A1 to Sodani et al. at [0001-0005], [0019-0021], [0117];
US PGPub 2021/0304027 A1 to Damodaran et al. at [0003-0004], [0027], [0032-0033], [0049-0054], [0060];
US PGPub 2021/0234769 A1 to Ganapathi et al. at [0007], [0013], [0049-0050], [0059-0073], [0101], [0141];
US PGPub 2021/0203621 A1 to Ylisirnio et al. at [0058], [0074-0075];
US PGPub 2021/0160268 A1 to Anderson et al. at [0031-0043], [0051], [0067];
US PGPub 2020/0412659 A1 to Arditti Ilitzky et al. at [0037], [0053-0060], [0078], [0118-0124], [0188];
US PGPub 2020/0406910 A1 to Ruan et al. at [0007-0008], [0029], [0035], [0053];
US PGPub 2020/0358685 A1 to Gupta et al. at [0015-0022], [0051-0053], [0065], [0080];
US PGPub 2020/0313999 A1 to Lee et al. at [0049-0058], [0088-0097], [0101-0106], [0115-0120], [0164], [0179-0219];
US PGPub 2020/0218751 A1 to Latapie et al. at [0024-0026], [0036-0037], [0055];

US PGPub 2019/0296922 A1 to Dutta at [0403];
US PGPub 2019/0258938 A1 to Mnih et al. at [0043-0044], [0059];
US PGPub 2019/0150150 A1 to Calin et al. at [0046];
US PGPub 2019/0018955 A1 to McGrew et al. at [0032-0036], [0044-0046], [0069];
US PGPub 2018/0192046 A1 to Teo et al. at [0007-0008], [0092-0096], [0118-0130], [0164-0176], [0206], [0224];
US PGPub 2010/0082513 A1 to Liu at [0006], [0028-0036], [0087-0101];
US PGPub 2010/0017487 A1 to Patinkin at [0016], [0047-0049], [0069], [0115];
US PGPub 2008/0162520 A1 to Sarwar et al. at [0020-0028], [0040].

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 9, 2022